   4:21-cr-03010-JMG-CRZ Doc # 10 Filed: 03/08/21 Page 1 of 1 - Page ID # 14




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:21CR3010

     vs.
                                                         ORDER
MONTY ROESLER,

                  Defendant.


      On the court’s own motion, and with the consent of counsel,

      IT IS ORDERED that Defendant's Arraignment and Detention Hearing is
re-scheduled and will be held before the undersigned magistrate judge on March
16, 2021 at 1:30 p.m. by Zoom internet conferencing.

      Dated this 8th day of March, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
